Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Haley Brown, Appellant                                Appeal from the 62nd District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 84841).
 No. 06-15-00099-CV         v.                         Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
 RK Hall Construction, LTD., and Stacy                 participating.
 Lyon d/b/a Lyon Barricade & Construction,
 Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Haley Brown, pay all costs of this appeal.




                                                      RENDERED JULY 27, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk